HARALSON, J.
— Under former statutes (Code 1876, § § 5043, 5044), it was decided by this court, that the compensation of the sheriff for feeding a defendant in a criminal case, while confined in jail to answer an indictment, was a part of the costs in the strictest sense of the term, taxable against him on conviction, and for the payment of which hard labor might be imposed.—Bradley v. The State, 69 Ala. 318; but this was afterwards changed by statute (Acts 1882-3, p. 14, Code 1886, § 4872) and such fees were required to be paid by the State. The present statute provides, “In no case shall any defendant on conviction, be sentenced to hard labor for the payment of sheriff’s fees for feeding him while in jail.” Code 1896, § 4565 (4872). Such fees, then, are not a part of the costs in a criminal case, taxable against a defendant for which he may be sentenced to hard labor for the county. — Code, § 5422 (4501). It is only for costs proper, in which jail fees do not enter, and the fine assessed, that the sureties become liable on a confession of judgment for fine and costs finder section 5423 (4502) of the Code. There was no error in the ruling of the court below, and mandamus is denied.
Mandamus denied.